     Case 3:21-cv-00045-BAS-BGS Document 4 Filed 03/02/21 PageID.23 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SANCHEZ INCORPORATED,                               Case No. 21-cv-0045-BAS-BGS
12                                    Plaintiff,
                                                         ORDER DISMISSING ACTION
13          v.                                           WITHOUT PREJUDICE
14   CITY OF CLAIREMONT,
15                                  Defendant.
16
17         On January 11, 2021, Plaintiff Sanchez Incorporated filed the present action without
18   appointing counsel and moved for a leave to proceed in forma pauperis. (ECF No. 1.) The
19   Court ordered Plaintiff to obtain counsel on or before February 5, 2021, and warned that if
20   Plaintiff does not obtain counsel by that date, the Court will dismiss this action. (Order,
21   ECF No. 3.) Close to a month has passed after the deadline, and Plaintiff has not obtained
22   counsel.
23         Rule 41(b) of the Federal Rules of Civil Procedure allows a court to dismiss an action
24   for want of prosecution upon a party’s motion. Independent of Rule 41(b), the district
25   courts hold an inherent power to dismiss an action sua sponte for lack of prosecution. Link
26   v. Wabash R.R., 370 U.S. 626, 630–32 (1962) (holding that the district courts’ inherent
27   power “to manage their own affairs so as to achieve the orderly and expeditious disposition
28   of cases” exists independent of Rule 41(b)); see Ferdik v. Bonzelet, 963 F.2d 1258, 1260

                                                   -1-
                                                                                           21cv45
     Case 3:21-cv-00045-BAS-BGS Document 4 Filed 03/02/21 PageID.24 Page 2 of 3



 1   (9th Cir. 1992). “Despite this authority, dismissal is a harsh penalty and, therefore, it
 2   should only be imposed in extreme circumstances.” Ferdik, 963 F.2d at 1260.
 3         The circumstances in which a court may exercise its inherent power to dismiss an
 4   action include where, as here, a plaintiff has failed to prosecute the case or failed to comply
 5   with a court order. Link, 370 U.S. at 630 (failure to prosecute); Yourish v. Cal. Amplifier,
 6   191 F.3d 983, 989–90 (9th Cir. 1999) (failure to comply with a court order). In determining
 7   whether to exercise this power, “the district court must weigh five factors including (1) the
 8   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
 9   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition
10   of cases on their merits; and (5) the availability of less drastic alternatives.” Ferdik, 963
11   F.2d at 1260–61 (quoting Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986);
12   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986))
13   (internal quotation marks omitted). “The first two of these factors favor the imposition of
14   sanctions in most cases, while the fourth factor cuts against a default or dismissal sanction.”
15   Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990). “Thus the key factors are
16   prejudice and availability of lesser sanctions.” Id. Although it is preferred, the district
17   court is not required to “make explicit findings in order to show that it has considered these
18   factors.” Ferdik, 963 F.3d at 1261.
19         Under the circumstances of this case, and as recognized by the Ninth Circuit, the
20   public’s interest in expeditious resolution of litigation and the court’s need to manage its
21   docket weigh in favor of dismissal while the public policy favoring disposition of cases on
22   their merits weighs against dismissal. See Wanderer, 910 F.2d at 656. Risk of prejudice
23   to Defendants also weighs in favor of dismissal because a presumption of injury arises
24   from the occurrence of unreasonable delay in prosecuting an action. See Anderson v. Air
25   West, 542 F.2d 522, 524 (9th Cir. 1976). Finally, a court’s warning to a party that the
26   failure to obey the court’s order will result in dismissal satisfies the “consideration of
27   alternatives” requirement. Ferdik, 963 F.2d at 1262. Here, the Court warned Plaintiff that
28   its failure to obtain counsel by February 5, 2021, will result in a dismissal of this action

                                                  -2-
                                                                                              21cv45
     Case 3:21-cv-00045-BAS-BGS Document 4 Filed 03/02/21 PageID.25 Page 3 of 3



 1   with prejudice. (Order, ECF No. 3.) Consequently, Plaintiff had adequate warning that
 2   failure to obtain counsel may result in dismissal of this action, and the factor weighs in
 3   favor of dismissal.
 4         In light of the foregoing, the Court exercises its inherent power to dismiss this action
 5   for Plaintiffs’ failure to prosecute and for failure to follow a court order. Therefore, the
 6   Court DISMISSES WITHOUT PREJUDICE this action in its entirety.
 7         IT IS SO ORDERED.
 8
 9   DATED: March 2, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                                                                                             21cv45
